Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Supreme Court, entered in Albany County) to review and annul a determination of the respondent State Liquor Authority *650which revoked petitioner’s special on-premises liquor license and demanded forfeiture of its surety bond in the sum of $1,000. There is in the present record substantial evidence to support the respondent’s determination that petitioner had “suffered or permitted the licensed premises to become disorderly” within the meaning of subdivision 6 of section 106 of the Alcoholic Beverage Control Law in that it suffered or permitted trafficking of narcotics and/or dangerous drugs on the premises (Matter of Show Boat of New Lebanon v. State Liq. Auth., 33 A D 2d 954, affd. 27 N Y 2d 676). However, under the circumstances present in the instant case, the punishment imposed was excessive and unduly disproportionate to the offense (Matter of Show Boat of New Lebanon v. State Liq. Auth., supra; Matter of Jaybon, Inc. v. New York State Liq. Auth., 38 A D 2d 588, mod. 30 N Y 2d 850). Accordingly, the penalty should be reduced to a suspension for three months and the forfeiture of the surety bond in the sum of $1,000. Determination modified, by annulling the revocation and substituting therefor a provision that the license be suspended for a period of three months, and, as so modified, confirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.